DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see remarks, filed 2/28/2022, with respect to Hikosaka (USP 4,585,553) have been fully considered and are persuasive.  The rejections in view of the reference have been withdrawn. 
Claim Rejections - 35 USC § 102
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-2, 24-25, and 27-32 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Perritt (USP 5,354,462).
Regarding claim 1, Perritt discloses in figures 1-2, a filter (title/abstract), comprising: 
a filter housing (12) including a filter membrane (oil filter) for filtering solvent including metallic contaminants; and 
a plurality of magnets (16) arranged about the filter housing and configured to generate a magnetic field to attract the metallic contaminants prior to the metallic contaminants entering the filter membrane (oil filter is capable of outside in flow filtration), 
wherein each magnet of the plurality of magnets is circumferentially spaced from each adjacent magnet (see figure 2), 
a first pole of each magnet of the plurality of magnets faces the filter housing (see figure 2), and 
the first pole is disposed between the filter housing and a second pole of said each magnet and separates the second pole from the filter housing, the first pole and second pole having opposite polarities (C5/L15-40 for example; note also figure 2).	
Regarding claim 2, Perritt further provides wherein the plurality of magnets are arranged such that the magnetic field generated by the plurality of magnets is greater in a periphery of the filter housing compared to a central portion of the filter housing (see figure 2, field gradient inherently provided by the illustrated magnet configuration).
Regarding claim 24, Perritt further provides the plurality of magnets are arranged about the filter housing such that the plurality of magnets filter the metallic contaminants from the fluid prior to the metallic contaminants entering the filter membrane (see figures 1-2; filter is implicitly capable of operating in the claimed manner). As per the particular solvent (i.e. material worked upon), the material or article worked upon does not limit apparatus claims. See also MPEP 2115.
Regarding claim 25, Perritt wherein the filter includes a cylindrical filter housing that encloses a filter membrane and the plurality of magnets contact an outer surface of the filter housing (oil filter 12, see figures 1-2).
Regarding claim 27, Perritt further provides a restraining device for securing the plurality of magnets to the outer surface of the filter housing (11).
Regarding claim 28, Perritt further provides wherein the plurality of magnets includes at least three magnets magnet arranged circumferentially spaced from each other (see figure 2, at least 6 magnets provided).
Regarding claim 29, Perritt discloses in figures 1-2, a filter (title/abstract), comprising: 
a cylindrical filter housing (12) including a filter membrane (oil filter) for filtering solvent including metallic contaminants; and 
a plurality of magnets (16) attached directly to the filter housing and circumferentially separated from each other (see figure 2), the plurality of magnets being configured to generate a magnetic field to attract the metallic contaminants prior to the metallic contaminants entering the filter membrane (oil filter is capable of outside in flow filtration);
a restraining device for securing the plurality of magnets to the outer surface of the filter housing (11);
wherein a first pole of each magnet of the plurality of magnets is disposed between the cylindrical filter housing and a second pole of said each magnet and the first pole separates the second pole from the cylindrical filter housing, the first pole and second pole having opposite polarities (C5/L15-40 for example; note also figure 2).
Regarding claim 30, Perritt further provides wherein the plurality of magnets are arranged such that the magnetic field generated by the plurality of magnets is greater in a periphery of the filter housing compared to a central portion of the filter housing (see figure 2, field gradient inherently provided by the illustrated magnet configuration).
Regarding claim 32, Perritt further provides the plurality of magnets are arranged about the filter housing such that the plurality of magnets filter the metallic contaminants from the fluid prior to the metallic contaminants entering the filter membrane (see figures 1-2; filter is implicitly capable of operating in the claimed manner). As per the particular solvent (i.e. material worked upon), the material or article worked upon does not limit apparatus claims. See also MPEP 2115.
Claim(s) 3 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Perritt (USP 5,354,462) in view of Brunsting (USP 5,932,108).
Regarding claims 3 and 31, Perritt provides all limitations set forth above. Perritt does not expressly provide the magnets being formed of neodymium or provide any particular specificity on the magnets employed.
Brunsting discloses a magnetic filter assembly (see figures, title/abstract) wherein the magnets (34) are formed of neodymium such that the magnets have a strong resistance to demagnetization such that the magnets do not lose strength (C5/L60).
It would have been obvious to one having ordinary skill in the art at the time of the filing of the invention to have modified Perritt to utilize neodymium magnets as taught by Brunsting for the purpose of providing high strength magnets with a strong resistance to demagnetization.
Allowable Subject Matter
Claims 33-35 are allowed.
Claim(s) 4, 23 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
In view of the new grounds of rejection set forth above, this Office Action is made Non-Final.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID C MELLON whose telephone number is (571)270-7074. The examiner can normally be reached 9am-5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID C MELLON/Primary Examiner, Art Unit 1759